Citation Nr: 0032656	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1963 to 
June 1966.  He died on March [redacted], 1998, and was 
survived by his wife, the appellant.  

The appellant's claims come before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.  


REMAND

The first issue before the Board is whether service 
connection may be granted for the cause of the veteran's 
death.  The law provides Dependency and Indemnity 
Compensation for a spouse of a veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
1991).  A service-connected disability is one which was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. § 
3.310 (2000); Allen v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2000).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2000).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c) (2000).

The veteran died on March [redacted], 1998, with the death 
certificate listing anoxic encephalopathy as the immediate 
cause of death due to or as a consequence of ischemic heart 
disease.  No significant condition was listed as contributing 
to death, and no autopsy was performed.  At the time of the 
veteran's death, service connection was established for a 
total left knee replacement, rated as 60 percent disabling, 
and for hemorrhoids, rated as zero percent disabling.  A 
January 1986 rating decision had denied service connection 
for a myocardial infarction with hypertension and angina.

The appellant does not contend that any of the disorders 
listed on the veteran's death certificate began in service.  
The Board also notes that service medical records make no 
reference to any of those conditions, and no medical opinion 
of record relates any of those conditions to service.  
Instead, the appellant's theory in support of her claim is 
that the veteran's service-connected left knee disability 
prevented him from being able to exercise which was a 
significant contributing cause of his heart disease.

In support of her claim, the appellant submitted several 
letters from the veteran's treating cardiologist, Zia U. 
Khan, M.D.  In a November 1998 letter, Dr. Khan stated that 
the data available in the literature regarding exercise and 
cardiac health revealed that aerobic exercise promoted 
cardiovascular health.  Dr. Khan added that, based on the 
veteran's history it was certainly possible that the 
deterioration of his cardiovascular health may have, in part, 
been attributed to long-term diminished exercise ability.  
Dr. Khan provided two additional letters in April 1999.  In 
the first letter, Dr. Khan said he was unable to definitively 
state that the veteran's terminal heart condition was 
exacerbated by his inability to exercise as a result of his 
knee condition.  In a second letter, however, Dr. Khan opined 
that it was at least as likely as not that the veteran's 
inability to exercise, which he was unable to do because of 
his knee condition, was a significant factor in his terminal 
heart disease.  

The appellant argues that Dr. Khan's opinion relating the 
veteran's heart disease to his service-connected left knee 
condition is sufficient to grant her claim.  The Board 
disagrees, as Dr. Khan's opinion does not appear to be based 
on a review of the claims file.  In Swann v. Brown, 5 Vet. 
App. 177, 180 (1993), the United States Court of Appeals for 
Veterans Claims held that, without a review of the claims 
file, any opinion as to etiology of an underlying condition 
can be no better than the facts alleged by the veteran.  As 
such, this nexus opinion is of limited probative value.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis).  Thus, the Board finds that a VA cardiologist should 
review the claims file and comment on the likelihood of a 
relationship between the veteran's service-connected left 
knee disability and his heart disease which contributed to 
death.

As a final note, the Board notes that the appellant's claim 
for DIC benefits under the provisions of 38 U.S.C.A. § 1318 
is inextricably intertwined with the cause of death claim.  
Therefore, the Board will defer adjudication of that claim 
until the case is returned to the Board following this 
remand. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the claims 
file to be reviewed by a VA cardiologist.  
The cardiologist is requested to review 
the veteran's claims file, including the 
service medical records, and answer the 
following question: whether it is at 
least as likely as not that the veteran's 
service-connected total left knee 
replacement caused or contributed to his 
severe ischemic heart disease that 
contributed to his death.  In particular, 
the cardiologist should comment on the 
relationship, if any, between the 
veteran's ischemic heart disease and any 
inability to exercise due to his service-
connected left knee disability.  The 
cardiologist is also requested to comment 
on any other risk factors which may have 
contributed to the veteran's ischemic 
heart disease.  The report of the file 
review should include a complete 
rationale for all opinions expressed and 
should be made part of the claims file.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  In 
addition, the RO is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, as well as 
her claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. 
§ 1318.  If either benefit remains 
denied, the appellant and her attorney 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on each matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


